HAWTHORNE, Justice.
L. N.. Wilson and W. C. White were charged with theft of a hog, a crime denounced by R.S. 14:67.1. They were tried and found guilty by a jury, and each was sentenced to one year in the penitentiary. They have appealed.
Appellants argue that they are entitled to a new trial on the ground that certain of their constitutional rights were violated, and they say that these violations are shown by testimony taken at the trial of the case. We cannot, however, inquire into the merits of this contention, for no bills of exception were reserved and perfected in the court below, and the evidence adduced during the trial is therefore not before us for consideration. It is well settled in the jurisprudence that evidence can be brought before this court in criminal cases only by incorporating it in or attaching it to a bill of exception, and that even though the evidence is in the transcript (as it is here), it cannot be considered unless made part of or attached to a bill. State v. LeBleu, 203 La. 337, 14 So.2d 17; State v. Honeycutt, 218 La. 362, 49 So.2d 610; State v. Bellam, 225 La. 445, 73 So.2d 311; State v. Pitcher, 236 La. 1, 106 So.2d 695.
Thus we must confine our review in the instant case to a determination of whether there arc errors patent on the face of the record. We find none here.
The conviction and sentence are therefore affirmed.